      Case: 1:19-cv-00459-DAP Doc #: 9 Filed: 03/07/19 1 of 2. PageID #: 109




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 KAREN MARCELLINO,                                )   CASE NO. 1:19-CV-459
                                                  )
                Plaintiff,                        )
                                                  )   JUDGE DAN AARON POLSTER
        v.                                        )
                                                  )
 GEAUGA COUNTY HUMANE                             )   MINUTES & DISMISSAL ORDER
 SOCIETY, et al,                                  )
                                                  )
                Defendants.


       On March 1, 2019, Plaintiff Karen Marcellino filed the instant action along with a Motion

for Temporary Restraining Order and Preliminary and Permanent Injunction. Doc #: 1, 2. Karen

filed the TRO to prevent forfeiture of two horses that Karen gifted to her daughter, Defendant

Bianca Marcellino. That same day, the Court denied the Motion and dismissed the case without

prejudice because the case was premature and because the Court lacked jurisdiction. Doc #: 4.

Karen filed a Motion for Reconsideration, Doc #: 5, and a Supplement to that Motion, Doc #: 6,

on March 6, 2019. The Geauga County Humane Society Defendants filed an Opposition brief on

March 7, 2019. Doc #: 8.

       The Court held a teleconference attended by Karen’s counsel Richard B. Rosenthal and

Michela J. Huth, Bianca and her counsel Greg Sasse, Christian Cartwright and Human Society

Executive Director Hope Brustein with counsel Bridey Matheney and Todd Hicks, and Special

Prosecutor representative Dana Marie Panella. The Court discussed the Motion with the parties.

The Court determined again that no federal jurisdiction exists. The Chardon Municipal Court
      Case: 1:19-cv-00459-DAP Doc #: 9 Filed: 03/07/19 2 of 2. PageID #: 110



Judge found that the two horses belonged to Bianca, not Karen, and ordered them forfeited to the

Geauga Humane Society, a non-profit private entity, in the underlying criminal case. The horses

were then adopted by a third party. Karen has no Fourth Amendment rights in the seizure of her

daughter Bianca’s property. Thus, Karen has no federal claim over which this Court has

jurisdiction. If Karen believes she has ownership rights to the horses, she can file a state court

lawsuit against the current owner of the horses. Accordingly, the case is DISMISSED WITH

PREJUDICE.

       IT IS SO ORDERED.
                                                      /s/Dan Aaron Polster Mar. 7, 2019
                                                      DAN AARON POLSTER
                                                      UNITED STATES DISTRICT COURT
